Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the Response after Ex Parte Quayle Action submitted on 11/16/2021. Claims 1-20 are pending. 
The claims in the instant application is similar to the claims in patented parent application 15/442,194 (U.S. Patent No. 10,643,282).The terminal disclaimer submitted for the parent patent has been approved by the office on 11/12/2021. Therefore, the claims as presented are deemed to be allowable over same rational as patented parent application which is described below:		 

Reasons for Allowance
With regards to claim 1, the cited and/or updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: ”accessing, by a computer system, a data structure which stores data indicative of a position in each of a plurality of outright-traded products in a portfolio; identifying, by the computer system, a set of liquidation products which includes the plurality of outright-traded products and further includes one or more spread-traded products formed by a combination of two or more of the plurality of outright-traded products, wherein each of the liquidation products in the set of liquidation products is associated with a cost function for estimating a liquidation cost based on notional value of the associated liquidation product; determining, by the computer system, a set of estimated allocations of the positions in each of the plurality of outright-traded products among each of the liquidation products of the set of liquidation products; and determining, iteratively by the computer system using the set of estimated allocations and the associated cost functions associated with each liquidation product therein, the estimated allocation of the set of estimated allocations that is characterized by a lowest liquidation cost; and outputting, by the computer system, data indicating at least a portion of a performance bond based on the determined lowest liquidation cost using an approximation to limit a number of orderings and a number of branches” in a system and method for liquidation cost calculation.
The reasons for allowance for all the other independent claims 8 and 15 are the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The order of combination elements as presented is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the claim step of “accessing a data structure which stores data indicative of a position in each of a plurality of outright-traded products in a portfolio, identifying a set of liquidation products which includes the plurality of outright-traded products, characterizing estimated set of estimated allocation by a lowest liquidation cost, and outputting data indicating at least a portion of a performance bond based on the determined lowest liquidation cost using an approximation to limit a number of orderings and a number of branches (see Specification: paragraph [46-56]) requires action by a processor/computer that cannot be practically applied in the mind because it requires a processor/computer system accessing array data structure, identifying liquidation product data  as recited in the claim (see Fig. 1, paragraph [20]). 
The order combination elements of the claim is integrated into a practical application by providing technical solution to difficulty in estimation of liquidation recovery in increased position size of particular financial product that the liquidation itself significantly affecting the market for that financial product (see Specification: paragraph [02]). The combination of order of elements of claims as presented provide improved system and techniques to calculate performance bond value that better account for lowest liquidation costs and determine/verify that holder of portfolio has sufficient funds to cover potential losses with determination of optimized allocation reflecting hypothetical trades in spread traded and outright-traded products necessary to completely liquidate the portfolio providing best possible solution rather than absolute best possible allocation that results in the lowest possible liquidation cost (see Specification: paragraph [02, 53,77 and 82]). The recited estimated allocation of portfolio position as approximation results narrow search for optimized allocation, and set of estimated allocation as starting point for further optimization limit number of ordering and limit number of braches traversed (see Specification: paragraph [70 and 76]. The claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Shah et al. teach associating performance bond of a portfolio with liquidation charge and accounting for expected liquidation cost associated with that portfolio (see abstract, Fig. 4, paragraph [0005, 0031]). The Non-Patent Literature of Deng et al. teach determining a portfolio margin requirement for given position of a portfolio and determining liquidation strategy that minimizes the total position liquidated and meets the margin requirement (see abstract). The foreign prior art of ABUDARHAM et al. disclosed factoring trader’s trading activity into margin requirement (see abstract). None of the cited/searched arts alone or combined teach the unique features as listed claims 1-20 are deemed to be allowable over same rational as patented parent and cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        12/18/2021